          Case 1:19-cv-05428-AKH Document 197 Filed 08/11/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CLAUDIA COJOCARU and NAOMI HABER,                               :
                                                                 :
                                          Plaintiffs,            :   ORDER REGULATING
              -against-                                              PROCEEDINGS
                                                                 :
 RIC CURTIS,                                                     :   19 Civ. 5428 (AKH)
                  Defendant and Counterclaim Plaintiff, :
 and                                                             :
                                                                 :
 RIC CURTIS,                                                     :
                    Crossclaim and Third Party Plaintiff, :
 v.                                                              :
                                                                 :
 CITY UNIVERSITY OF NEW YORK, et al.,                            :
                Crossclaim and Third Party Defendants. :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Defendant Curtis seeks to lift the stay of discovery I imposed on May 7, 2021.

ECF No. 196. CUNY and Curtis, pursuant to their contract, are engaged in arbitration

proceedings. An arbitrator has been appointed and the first session has been scheduled for

November 9, 2021. ECF No. 194. The outcome of the arbitration will affect this lawsuit. For

example, if the arbitrator determines that Curtis’ termination was justified, it is hard to imagine

that Curtis will have a viable cause of action on this point.

                 Nevertheless, Curtis has provided a long list of discovery demands he wishes to

use in arbitration. Discovery requests should be made in the first instance to the arbitrator. See

Application of Technostroyexport, 853 F. Supp. 695, 697–98 (S.D.N.Y. 1994) (explaining that

arbitrators govern their own proceedings and pre-hearing discovery is governed by the applicable

arbitration rules and by the arbitrator); see also Commercial Solvents Corp. v. Louisiana Liquid

Fertilizer Co., 20 F.R.D. 359 (S.D.N.Y.1957) (holding that a federal district court has no power
         Case 1:19-cv-05428-AKH Document 197 Filed 08/11/21 Page 2 of 2




to order discovery under court rules where the matter is being litigated in an arbitration);

Oriental Com. & Shipping Co. v. Rosseel, N.V., 125 F.R.D. 398, 400 (S.D.N.Y. 1989)

(explaining that discovery “in aid of” arbitration is permitted by the courts only where a movant

can demonstrate “extraordinary circumstances.”). Discovery in arbitration is more limited than

in a court proceeding; when parties agree to arbitration, they are aware of the differences. See

Oriental Com. & Shipping Co. v. Rosseel, N.V., 125 F.R.D. 398, 402 (S.D.N.Y. 1989) (quoting

Commercial Solvents Corp., 20 F.R.D. at 362) (declining to order discovery “in aid of”

arbitration where defendant “chose to avail itself of procedures peculiar to the arbitral process”

and therefore could not “vacillate and successfully urge a preference for a unique combination of

litigation and arbitration.”).

                Additionally, CUNY’s motion to dismiss, scheduled to be argued on September

30, 2021, is also likely to substantially affect the outcome of this litigation. It is premature to

entertain the motion to dismiss at this time. The entire action is hereby stayed until arbitration is

complete and all pending court dates are cancelled. All parties shall attend a status conference

on March 4, 2022, at 10 am to review the status of the matter and to ascertain if there are any

further proceedings to be had. The Clerk is instructed to terminate ECF Nos. 183, 196.



                SO ORDERED.

Dated:          August 11, 2021                                /s/ Alvin K. Hellerstein
                New York, New York                             ALVIN K. HELLERSTEIN
                                                               United States District Judge
